Quinn, Chief Judge
(concurring):
I concur generally in the majority opinion. I would agree entirely were it not for the fact that  the majority implies that there is a conflict between Article 57 and Article 71 of the Uniform Code of Military Justice, 50 USC §§ 638 and 658, respectively. In my opinion there is no conflict whatever. Article 57, Uniform Code, supra, was intended to authorize the convening authority to determine, in the interests of justice, when forfeitures should become effective. Previously, in a case in which the sentence had to be reviewed and approved by higher authority before it could be ordered into execution, the pay and allowances which accrued to the accused during confinement were not subject to forfeiture. In other words, the adjudged forfeiture was not effective until the sentence was executed. Article 57, Uniform Code, supra, changed that practice.
The draftsmen of the Uniform Code of Military Justice determined it to be “appropriate that where an accused is sentenced to both forfeiture and confinement, the forfeiture should reach all pay coming due while the accused is in confinement awaiting final approval of the sentence.” House Report 491, 81st Congress, 1st session, page 27. It is clear, therefore, that Article 57, Uniform Code, supra, is not a limitation on, but an extension of, the convening authority’s power over the sentence. It relates to his authority to approve the sentence, and it confers upon him the right to fix the effective date of the forfeitures as of the time of his action, regardless of whether or not he suspends the adjudged period of confinement. Article 57, supra, does not relate in any way to the conditions under which a sentence may be ordered executed. As we pointed out, in United States v McDaniel, 7 USCMA 56, 21 CMR 182, approval and execution of a sentence are distinct legal events.